Case 1:19-cv-17196-NLH-JS Document 213 Filed 11/19/20 Page 1 of 2 PagelD: 2502

BIRCHMEIER & POWELL LLC
COUNSELLORS AT LAW
1891 STATE HIGHWAY 50
PO BOX 582
TUCKAHOE NJ 08250-0582
(609) 628-3414
(609) 628-2966 (FAX)
info@birchmeierlaw.com

www.birchmeierlaw.com

JAMES R. BIRCHMEIER 9°* GLOUCESTER COUNTY OFFICE
ERIN R. THOMPSON 53 NEWTON AVENUE
EDWARD N. ROMANIK WOODBURY NJ 08096

SANDRA A. SORANTINO

DONALD A. POWELL
RETIRED

© CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
*ALSO MEMBER PA. BAR

OUR FILE NO. 13,289) November 19, 2020 Electronically Filed

Honorable Joel M. Schneider, U.S.M.J.
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
Mitchell H. Cohen U.S. Courthouse

1 John F. Gerry Plaza — 4" & Cooper Streets
Camden, NJ 08101

Re: Brian F. McBride v. Township of Washington, et als
Civil Action No. 1:19-cv-17196 (NLH/JS)

Dear Judge Schneider:

As Your Honor is well aware, this office represents the interest of the defendants, Washington Township and
Joseph Micucci in the above matter. I am in receipt of the pro se plaintiff's latest letter to Your Honor dated
November 18, 2020 (Doc. 211), once again, claiming a variety of false and unsubstantiated claims asserted

against the defendants.

While I appreciate the Court's TEXT ORDER denying the pro se plaintiff's request for a conference, on behalf of
the defendants, I do not want the Court to infer that a lack of response to this letter and other filings by the pro
se plaintiff in which the same and additional false and baseless allegations are claimed, should somehow be
construed as acquiescence and/or agreement on behalf of the defendants.

As the Court and the pro se plaintiff are well aware, the pro se plaintiff's Complaint, at this point in time, remains
dismissed. Accordingly, it is the position of the defendants that there is nothing for the Court to address. That
being said, the defendants vehemently deny the baseless and unsubstantiated allegations contained in the pro

se plaintiff's latest letter.
Case 1:19-cv-17196-NLH-JS Document 213 Filed 11/19/20 Page 2 of 2 PagelD: 2503

Finally, given the current status of the pro se plaintiff's Complaint, it is respectfully submitted that an Order be
entered barring the pro se plaintiff from further communications with the Court until the Court has ruled on the
pro se plaintiff's pending motion.

Respectfully submitted,
BIRCHMEIER E

7S

    
 

JRB:amt
jbirchmeier@birchmeierlaw.com
Enclosures
cc w/encls.: Brian McBride, Pro Se Plaintiff
Sean X. Kelly, Esquire/David E. Madden, Esquire/Christian M. Scheuerman, Esquire
